Title: To Benjamin Franklin from David Barclay, [11 December 1774]
From: Barclay, David Junior
To: Franklin, Benjamin


No. 4
Cheapside 11th: Inst. [December 11, 1774]
D Barclay presents his Respects and acquaints Dr. Franklin that being inform’d a pamphlet entituled: a Friendly Address has been dispersed to the disadvantage of America (in particular by the Dean of Norwich) He desires Dr. F will peruse the inclosed, just come to hand from America; and if he approves of it republish it, as D B wishes something might be properly spread at Norwich. D B saw to Day a Person with whom he had been yesterday (before he call’d on Dr: F) and had the satisfaction of walking part of the way with him to another Noble Person’s house, to meet on the business, and he told him, that he could say, that he saw some light.
